Citation Nr: 0837552	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-30 493	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an initial, compensable rating for service-
connected residuals of lung cancer, status post right upper 
lobe lobectomy.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1969.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision of the RO in Cleveland, Ohio that, inter alia, 
granted the service connection for lung cancer due to 
herbicide exposure and assigned a noncompensable rating, 
effective on February 28, 2003.  

Subsequently, the control of the file has been transferred to 
the RO in Buffalo, New York.  

In July 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).  

The Board remanded this case to the RO in August 2007 for 
additional development of the record.  



FINDING OF FACT

On October 20, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2003, the RO received a Notice of Disagreement 
(NOD) regarding the assignment of a noncompensable evaluation 
for lung cancer.  The RO issued a Statement of the Case (SOC) 
in May 2004.  The veteran's Appeal to the Board, VA Form 9, 
was received in August 2004.  The Board remanded the case in 
August 2007.  

In a June 2008 rating action, the RO granted service 
connection for chronic obstructive pulmonary disease (COPD) 
and a heart disability.  The RO also granted special monthly 
compensation (SMC) based on the housebound criteria.  The RO 
assigned 100 percent evaluations, effective in May 2008.  

In a statement received in October 2008, the veteran 
indicated that he was satisfied with the grants of service 
connection and the assigned disability ratings.  He indicated 
that, as such, he wanted to withdraw his appeal regarding a 
higher disability rating for the service-connected lung 
cancer.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.  



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


